DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         GERALD G. SMITH,
                            Appellant,

                                   v.

                      21ST MORTGAGE CORP.,
                             Appellee.

                             No. 4D16-3439

                        [September 28, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE15020646
(11).

  Peter Ticktin and Kendrick Almaguer of The Ticktin Law Group, PLLC,
Deerfield Beach, for appellant.

  Dariel Abrahamy of Greenspoon Marder, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.